Citation Nr: 1531772	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1985 to November 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Jackson, Mississippi certified this case to the Board on appeal.  

In April 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes a May 2013 VA examination related to the Veteran's service-connected orthopedic conditions.  That examination is not relevant to the claim on appeal.  All other documents in Virtual VA are duplicative of those in VBMS.

In the April 2010 statement of the case (SOC) and January 2015 supplemental statement of the case (SSOC), the RO reviewed the Veteran's private treatment records.  Following that January 2015 SSOC, the Veteran submitted further private treatment records.  To the extent that the new private treatment records are relevant to the claim on appeal, this decision remands the claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the April 2010 SOC and January 2015 SSOC.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Remand is required to obtain VA treatment records.  The Veteran testified at his April 2015 Board hearing that he briefly sought treatment at the Mount Vernon Community Based Outpatient Clinic (CBOC) in Washington before he moved to Mississippi.  There are no VA treatment records available in either Virtual VA or VBMS, as the Veteran receives the vast majority of his care from private healthcare providers.  Therefore, remand is required to obtain those treatment records.  While on remand, the AOJ should also obtain any outstanding private treatment records.  

Remand is also required to provide the Veteran with an examination.  In his April 2009 claim, the Veteran reported in-service onset of chest pain and irregular heart palpitations.  The Veteran's service treatment records show borderline sinus tachycardia in June 1986 and an abnormal ECG in September 1993 with sinus arrhythmia and nonspecific T wave abnormality.  Private treatment records show a diagnosis of congestive heart failure with systolic dysfunction and cardiomyopathy.  In a March 2013 submission, Dr. CMB stated that she was unable to say whether the Veteran's heart disorder was related to service, but that an exposure in-service could have contributed to the disorder.  The examiner did not identify the in-service exposure she referred to.  In a March 2008 submission, nurse practitioner CK reported that the both the etiology of cardiomyopathy and the date of onset for the cardiomyopathy was unknown.  These statements are insufficient to grant the Veteran's claim, but do suggest that his congestive heart failure could be related to his service.  This is sufficient to trigger a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  This should specifically include the Mount Vernon CBOC, and any other VA facility the Veteran may use.  If any clarification from the Veteran is required regarding his dates and places of treatment, contact him for the necessary information.  Document for the claims file the dates searched and provided.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining any outstanding VA and private treatment records, provide the Veteran an appropriate examination to determine the etiology of all heart disorders.  The electronic claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner must provide a list of all heart diagnoses.  If cardiomyopathy or congestive heart failure is not diagnosed, an explanation must be provided.

Second, regarding each diagnosed heart disorder, the examiner must opine whether the disorder is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.  

Third, the examiner must also opine whether it is as likely as not (50 percent or greater probability) that each diagnosed heart disorder is caused or aggravated by a sleep disorder such as sleep apnea.

In providing these opinions, the examiner must address the following:  1) the Veteran's lay statements regarding onset of symptoms; 2) the June 1986 service treatment records showing borderline tachycardia; 3) the September 1993 service treatment record ECG showing sinus arrhythmia and nonspecific T wave abnormality; 4) the March 2002 service treatment records indicating snoring; and 5) the private medical opinions of record.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

